DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the rotation axis (41b)" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102a1 & 102a2 as being clearly anticipated by BOEV (WO 2015/057112 A1). See attached Machine translation provided by Google Patents for detailed descriptions. 
Re claim 1, BOEV (‘112) discloses a split-cycle internal combustion engine (fig. 1-4) comprising: 
- an engine block (1) comprising a first portion (which contains the expansion cylinders 2) and a second portion (which contains the compression cylinders 5; fig. 2); 
- an expansion section (see specifically fig. 2-3) comprising: 
a) a plurality of expansion cylinders (2; fig. 1-4) arranged in said first portion and 
b) a rotating drive shaft (crankshaft 8; fig. 1-3) supported by said first portion (fig. 2-3) and driven by said expansion cylinders 2 (via connecting rod 4); 
- a compression section (fig. 2-3) comprising a volumetric compressor (e.g., defined in part by pistons 6 and cylinders 5; fig. 2-3), which has a rotating driven shaft (10) and is a reciprocating compressor comprising at least a compression cylinder (5) arranged in said second portion (fig. 2-3); 
said rotating driven shaft (10) being supported by said second portion and being distinct (fig. 2-3) and spaced from said rotating drive shaft (8);
said first portion and said second portion being arranged side by side along a direction  orthogonal to a rotation axis of said rotating drive shaft (8); and 
wherein said expansion cylinders 2 (fig. 2-3) and said compression cylinder (16a) comprise respective pistons (3, 6) movable along respective axes which are inclined with respect to one another so as to form an angle (figures 2-3 explicitly show the inclination angle between the expansion section (defined in-part by cylinders 2 and piston 3) and the compression section (defined in-part by cylinders 5 and pistons 6).
Re claim 2, BOEV also explicitly discloses in figures 2-3 wherein said angle is between 0 deg. and 30 deg.. 
(As a side note, it is duly noted that by reciting that the inclination is between 0 deg. and 30 deg., the prior arts do not have to explicitly teach any inclination angle, as claimed, as long as the inclination angle between the sections can be at 0 degrees. In other words, the expansion section and the compression sections can be inclined at exactly 0 degrees, which means they can be parallel to each other. Thus, any sections that are parallel to each other can read on the instant claims 1 & 2). 
Re claim 3, BOEV also teaches wherein the rotation axes (fig. 2-3) of the rotating drive shaft (8) and of the rotating driven shaft (10) are parallel to one another. 
Re claim 4, BOEV also teaches wherein said first and second portions form a monolithic piece (fig. 1-4).
Re claim 5, BOEV further teaches wherein the engine further comprises a mechanical transmission (composed of pinion gears 9 and driven gears 11), which is adapted to transfer the motion from said rotating drive shaft (8) to said rotating driven shaft (10) and is arranged at an end of said engine (See specifically figure 1, which shows the gears 9, 11 being provided at one end of the engine). 
As a side note, the claimed “mechanical transmission” only requires the disclosed driven gear 11 and driving gear 9 of BOEV. The current claim language does not require any additional gear, that is a mechanical transmission, between the two driven and driving gears. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	
The various cited prior arts teach very similar split-cycle internal combustion engines. Specifically, McCandless (US 4,170,970) and Clarke (US 2003/0116106 A1) both teach a mechanical transmission provided between the driving gear and driven gear to allow for the compression ratios of both the expansion section and compression section to be dynamically changed during different engine operating conditions in order to increase the efficiencies of the engine. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q NGUYEN whose telephone number is (571)270-5424. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. NGUYEN
Primary Examiner
Art Unit 3747

/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747